DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shi et al. (US 2017/0110701).
Regarding claim 1, Shi et al. discloses a coated electrode ([0131]-[0134]) for use in preparation of a lithium ion battery ([0009], [0099]), comprising:  an electrode ([0131]-[0134]) comprising: a film ([0043]) comprising an electrode active material ([0043]), a binder composition ([0043]), and a conductive agent ([0043]); and a current collector ([0043]); and a polymer coating composition comprising a polyurethane gel polymer electrolyte ([0043], [0098], [0121], [0122]).

Regarding claims 2 and 12-13, Shi et al. discloses all of the claim limitations as set forth above and also discloses the polyurethane gel polymer electrolyte comprises a polyurethane formed by a reaction of an isocyanate and a polyol ([0050], [0085]).
Further regarding limitations recited in claims 2 and 12-13, which are directed to method of making said polyurethane gel (e.g. “formed by a reaction of an isocyanate and a polyol”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the polyurethane as recited in claims 2 and 12-13 is the same as the polyurethane disclosed by Shi et al., as set forth above, the claim is unpatentable even though the polyurethane of Shi et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)

Regarding claims 3 and 4, Shi et al. discloses all of the claim limitations as set forth above and also discloses the isocyanate is aromatic diisocyanate which is 4-4’-methylenebis (phenyl isocyanate) ([0050]).

Regarding claim 5, Shi et al. discloses all of the claim limitations as set forth above and also discloses the polyol is a polyether polyol ([0085]).

Regarding claim 6, Shi et al. discloses all of the claim limitations as set forth above and also discloses the polyol is poly tetrahydrofuran ([0061]).

Regarding claim 14, Shi et al. discloses all of the claim limitations as set forth above and also discloses the polymer coating composition is solution coated on the electrode ([0131]-[0134]).

Regarding claim 15, Shi et al. discloses all of the claim limitations as set forth above and also discloses the electrode active material is an anode active material ([0027]).

Regarding claim 16, Shi et al. discloses all of the claim limitations as set forth above and also discloses the anode active material is a carbonaceous material or silicon based alloy ([0010]).

Regarding claim 18, Shi et al. discloses all of the claim limitations as set forth above and also discloses the binder composition is substantially free of polyurethane ([0007], [0038], “or” is noted in disclosure of polymer binders, and non-polyurethanes are listed).

Regarding claim 19, Shi et al. discloses all of the claim limitations as set forth above and also discloses the conducting agent is conductive carbon ([0008], [0041]-[0043]).

Regarding claim 20, Shi et al. discloses all of the claim limitations as set forth above and also discloses the current collector is selected from the group consisting of aluminum, copper, carbon, stainless steel (all at [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0110701) as applied to claim 2 above.
Regarding claims 7-8, Shi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose a molar ratio of the polyol to the isocyanate is in a range of from about 1:1.2 to 1:2 or 1:1.5.  As the polymer physical properties are variables that can be modified, among others, by adjusting said relative amount of polyol ([0075]-[0081]), with said polymer physical properties both varying as the relative amount of polyol is varied, the precise amount of polyol would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed relative amount of polyol cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the relative amount of polyol and isocyanate in the polymer material of Shi et al. to obtain the desired balance between the polymer physical properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claims 9 and 10, Shi et al. discloses all of the claim limitations as set forth above.  Further, Shi et al. discloses the polyol has a number avg mol weight in a range that overlaps that of 1000 – 3500 Daltons of the instant claim ([0059]-[0060]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0110701) as applied to claim 16 above, and further in view of Yamada et al. (US 2010/0203392).
Regarding claim 17, Shi et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the anode active material comprises graphite and silicon oxide in a range of 99:1 to 1:99.
Yamada et al. discloses in Figs 1-6, an anode electrode material (Abstract) for a battery (Abstract) including silicon oxide and graphite in a 90:10 ratio ([0160]).  This configuration enhances battery capacity and cycle performance ([0013]).
Yamada et al. and Shi et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the graphite-silicon oxide composite disclosed by Yamada et al. into the anode active material of Shi et al. to enhance battery capacity and cycle performance.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0110701) as applied to claim 2 above, and further in view of Kerr et al. (US 2003/0059682).
Regarding claims 12 and 13, Shi et al. discloses all of the claim limitations as set forth above but does not disclose the reaction is quenched by methanol.
Kerr et al. discloses in Figs 1-17, a battery (Abstract) including a polymer electrolyte that is quenched via methanol addition ([0093]).  This effectively ends the polymerization reaction ([0093]).
Kerr et al. and Shi et al. are analogous since both deal in the same field of endeavor, namely, batteries with polymer electrolytes.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the methanol quencher disclosed by Kerr et al. into the method of making the polymer of Shi et al. to effectively end the polymerization reaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725